        Case: 1:18-op-46050-DAP Doc #: 5 Filed: 03/14/19 1 of 12. PageID #: 352



                            UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


    IN RE: NATIONAL PRESCRIPTION                         MDL No. 2804
    OPIATE LITIGATION
                                                         Case No. 1:17-md-02804
    This document relates to:
                                                         Judge Dan Aaron Polster

    City of Alexandria, Louisiana v. Purdue Pharma SHORT FORM FOR SUPPLEMENTING
    L.P. et al, Case No. 1:18-op-46050             COMPLAINT AND AMENDING
                                                   DEFENDANTS AND JURY DEMAND




          Plaintiff submits this supplemental pleading and Amended Complaint incorporating as if

fully set forth herein its own prior pleadings and, if indicated below, the common factual

allegations identified and the RICO causes of action included in the Corrected Second Amended

Complaint and Jury Demand in the case of The County of Summit, Ohio, et al., v. Purdue Pharma

L.P., et al., Case No. 1:18-op-45090 (“Summit County Pleadings”), In Re National Prescription

Opiate Litigation, in the United States District Court for the Northern District of Ohio, Dkt #513,

5141), and as may be amended in the future, and any additional claims asserted herein. Plaintiff

also hereby amends its complaint to alter the defendants against which claims are asserted as

identified below. To the extent defendants were previously sued in plaintiff(s)’ existing complaint

and they are no longer identified as defendants herein, they have been dismissed without prejudice

except as limited by CMO-1, Section 6(e). Doc. #232.



1
 Docket #513 is the redacted Summit Second Amended Complaint and Docket #514 is the unredacted Summit
Corrected Second Amended Complaint filed under seal in Case No. 1:17-md-02804-DAP. The redacted Summit
Corrected Second Amended Complaint is also filed in its individual docket, Case No. 1:18-op-45090-DAP, Docket
#24.
      Case: 1:18-op-46050-DAP Doc #: 5 Filed: 03/14/19 2 of 12. PageID #: 353



           INCORPORATION BY REFERENCE OF EXISTING COMPLAINT

        1.     Plaintiff(s)’ Existing Complaint (No. 1:18-op-46050-DAP, Doc. #: 1) is expressly
incorporated by reference to this Short Form as if fully set forth herein except to the extent that
allegations regarding certain defendants that are not listed in section 2 below are dismissed without
prejudice.

                                  PARTIES – DEFENDANTS

       2.     Having reviewed the relevant ARCOS data, Plaintiff asserts claims against the
following Defendants:

PURDUE PHARMA L.P.; PURDUE PHARMA INC.; THE PURDUE FREDERICK
COMPANY, INC.; ENDO HEALTH SOLUTIONS INC.; ENDO PHARMACEUTICALS, INC.;
PAR PHARMACEUTICAL, INC.; PAR PHARMACEUTICAL COMPANIES, INC.; JANSSEN
PHARMACEUTICALS, INC.; JANSSEN PHARMACEUTICA, INC. n/k/a JANSSEN
PHARMACEUTICALS,        INC.;   NORAMCO,      INC.;   ORTHO-MCNEIL-JANSSEN
PHARMACEUTICALS, INC. n/k/a JANSSEN PHARMACEUTICALS, INC.; JOHNSON &
JOHNSON; TEVA PHARMACEUTICAL INDUSTRIES LTD.; TEVA PHARMACEUTICALS
USA, INC.; CEPHALON, INC.; ALLERGAN PLC f/k/a ACTAVIS PLC; ALLERGAN
FINANCE LLC f/k/a ACTAVIS, INC. f/k/a WATSON PHARMACEUTICALS, INC.; WATSON
LABORATORIES, INC.; ACTAVIS, LLC; ACTAVIS PHARMA, INC. f/k/a WATSON
PHARMA,        INC.; INSYS    THERAPEUTICS,     INC.;  MALLINCKRODT    PLC;
MALLINCKRODT LLC; SPECGX LLC; CARDINAL HEALTH, INC.; McKESSON
CORPORATION; HEALTH MART SYSTEMS, INC.; AMERISOURCEBERGEN
CORPORATION; AMERISOURCEBERGEN DRUG CORPORATION; H. D. SMITH, LLC
f/k/a H. D. SMITH WHOLESALE DRUG CO; ANDA, INC.; CVS HEALTH CORP.; RITE AID
CORP.; RITE AID OF MARYLAND, INC., d/b/a RITE AID MID-ATLANTIC CUSTOMER
SUPPORT CENTER; WALGREENS BOOTS ALLIANCE, INC. a/k/a WALGREEN CO.;
WALMART INC., f/k/a WALMART STORES, INC.; AMNEAL PHARMACEUTICALS LLC;
INDIVIOR INC. F/K/A RECKITT BENCKISER PHARMACEUTICALS, INC.; MYLAN
PHARMACEUTICALS, INC.; SANDOZ INC.; HIKMA PHARMACEUTICALS PLC D/B/A
HIKMA PHARMACEUTICALS USA INC. F/K/A WEST-WARD PHARMACEUTICALS
CORPORATION; LOUISIANA WHOLESALE DRUG COMPANY, INC.; MORRIS &
DICKSON CO., LLC; K & B LOUISIANA CORPORATION; LOUISIANA CVS PHARMACY,
L.L.C.; WALGREEN LOUISIANA CO., INC.; ALBERTSON’S LLC.




                                                 2
        Case: 1:18-op-46050-DAP Doc #: 5 Filed: 03/14/19 3 of 12. PageID #: 354



I, Richard J. Arsenault, Counsel for Plaintiff(s), certify that in identifying all Defendants, I
have followed the procedure approved by the Court and reviewed the ARCOS data that I
understand to be relevant to Plaintiff(s).

I further certify that, except as set forth below, each of the Defendant(s) newly added
herein appears in the ARCOS data I reviewed.

I understand that for each newly added Defendant not appearing in the ARCOS data I
must set forth below factual allegations sufficient to state a claim against any such newly
named Defendant that does not appear in the ARCOS data.

The following newly added Defendant(s) do not appear in the ARCOS data I reviewed:

         None.




Dated:     March 14, 2019             Signed:         /s/ Richard J. Arsenault



Factual Allegations Regarding Individual Defendants

         2.1     Defendants AMNEAL PHARMACEUTICALS LLC, INDIVIOR INC.                            F/K/A

RECKITT BENCKISER PHARMACEUTICALS, INC., MYLAN PHARMACEUTICALS,

INC.,     SANDOZ       INC.,    HIKMA        PHARMACEUTICALS              PLC     D/B/A     HIKMA

PHARMACEUTICALS             USA      INC.     F/K/A     WEST-WARD          PHARMACEUTICALS

CORPORATION, LOUISIANA WHOLESALE DRUG COMPANY, INC., MORRIS &

DICKSON CO., LLC, K & B LOUISIANA CORPORATION, LOUISIANA CVS PHARMACY,

L.L.C., WALGREEN LOUISIANA CO., INC., and ALBERTSON’S LLC, are hereby added as

Defendants by this pleading and Plaintiff sets forth the following jurisdictional allegations:

         2.2     Defendant AMNEAL PHARMACEUTICALS, LLC (“Amneal”) is a Delaware

limited liability company with its principal place of business in New Jersey. Amneal regularly

conducts business through its subsidiary Amneal Pharmaceuticals of New York LLC. Amneal is




                                                 3
         Case: 1:18-op-46050-DAP Doc #: 5 Filed: 03/14/19 4 of 12. PageID #: 355



licensed by the Louisiana Board of Drug and Device Distributors and the Louisiana Board of

Pharmacy as a manufacturer and distributor of controlled dangerous substances. 2                      Upon

information and belief, at all times relevant, Amneal manufactured, promoted, distributed and/or

sold opioids nationally, in Louisiana and in Plaintiff’s Community in violation of the duties owed

to Plaintiff and in sufficient quantities to proximately cause Plaintiff’s injuries as set forth in

Plaintiff’s Original Complaint and the other allegations incorporated herein. Amneal is sued as a

Manufacturer and Marketing Defendant.

           2.3      Defendant        INDIVIOR           INC.       f/k/a   RECKITT         BENCKISER

PHARMACEUTICALS, INC. (“Indivior”) is a United States affiliate-subsidiary of Indivior

PLC, which is a multinational pharmaceutical company with its headquarters in Slough, United

Kingdom, and its principal place of business in Richmond, Virginia. Indivior is registered with the

Louisiana Secretary of State as a Delaware corporation with its principal place of business in

Richmond, Virginia. Indivior is licensed by the Louisiana Board of Drug and Device Distributors.3

Upon information and belief, at all times relevant, Indivior manufactured, promoted, distributed

and/or sold opioids nationally, in Louisiana and in Plaintiff’s Community in violation of the duties

owed to Plaintiff and in sufficient quantities to proximately cause Plaintiff’s injuries as set forth in

Plaintiff’s Original Complaint and the other allegations incorporated herein. Indivior is sued as a

Manufacturer and Marketing Defendant.

           2.4     Defendant MYLAN PHARMACEUTICALS INC. (“Mylan”) is registered with

the Louisiana Secretary of State as a West Virginia corporation with its principal place of business

in Morgantown, West Virginia. Mylan operates as a subsidiary of Mylan N.V. and regularly


2
 Louisiana Board of Drug and Device Distributors License Nos. 6740, 8460, 6030, and 6031; Louisiana Board of
Pharmacy License Nos. CDS.052655-DIS, CDS.035839-MFR, and CDS.035841-MFR;
3
    Louisiana Board of Drug and Device Distributors License No. 8332.



                                                         4
         Case: 1:18-op-46050-DAP Doc #: 5 Filed: 03/14/19 5 of 12. PageID #: 356



conducts its pharmaceutical business operations through various entities, including Mylan

Speciality, LP. and Mylan Pharms Inc. Mylan principally develops, manufactures and markets

generic versions of brand name drugs. Mylan is licensed by the Louisiana Board of Drug and

Device Distributors and the Louisiana Board of Pharmacy as a manufacturer and distributor of

controlled dangerous substances.4 Upon information and belief, at all times relevant, Mylan

manufactured, promoted, distributed and/or sold opioids nationally, in Louisiana and in Plaintiff’s

Community in violation of the duties owed to Plaintiff and in sufficient quantities to proximately

cause Plaintiff’s injuries as set forth in Plaintiff’s Original Complaint and the other allegations

incorporated herein. Mylan is sued as a Manufacturer and Marketing Defendant.

           2.5      Defendant SANDOZ, INC. (“Sandoz”) is a division of Novartis Pharmaceuticals

Corporation (“Novartis”).5 Novartis is registered with the Louisiana Secretary of State as a

Delaware corporation with its principal place of business in East Hanover, New Jersey. Sandoz is

a Colorado corporation with its principal place of business in Princeton, New Jersey. Sandoz

principally develops, manufactures, markets, and distributes generic pharmaceutical products.

Sandoz is licensed by the Louisiana Board of Drug and Device Distributors.6 Upon information

and belief, at all times relevant, Sandoz manufactured, promoted, distributed and/or sold opioids

nationally, in Louisiana and in Plaintiff’s Community in violation of the duties owed to Plaintiff

and in sufficient quantities to proximately cause Plaintiff’s injuries as set forth in Plaintiff’s

Original Complaint and the other allegations incorporated herein. Sandoz is sued as a

Manufacturer and Marketing Defendant.



4
 Louisiana Board of Drug and Device Distributors License Nos. 5325, 7090, 2471, 8474, and 7685; Louisiana Board
of Pharmacy License Nos. CDS.036145-DIS and CDS.037951-DIS.
5
    See https://www.novartis.com/news/novartis-corporate-fact-sheet/sandoz-en (last accessed Feb. 25, 2019).
6
    Louisiana Board of Drug and Device Distributors License No. 8253.



                                                           5
      Case: 1:18-op-46050-DAP Doc #: 5 Filed: 03/14/19 6 of 12. PageID #: 357



        2.6      Defendant       HIKMA         PHARMACEUTICALS                   PLC      d/b/a     HIKMA

PHARMACEUTICALS USA INC. (“Hikma”) f/k/a WEST-WARD PHARMACEUTICALS

CORPORATION (“West-Ward”) is a multinational pharmaceutical company with its

headquarters in London, United Kingdom, and its principal place of business in Eatontown, New

Jersey. Hikma is one of the top generic prescription medication providers in the United States,

offering both oral solid and injectable pharmaceuticals to a growing number of chain stores,

wholesalers, distributors, health systems and government agencies.7 West-Ward n/k/a Hikma is

licensed by the Louisiana Board of Drug and Device Distributors and the Louisiana Board of

Pharmacy as a manufacturer and distributor of controlled dangerous substances. 8 Upon

information and belief, at all times relevant, West-Ward n/k/a Hikma manufactured, promoted,

distributed and/or sold opioids nationally, in Louisiana and in Plaintiff’s Community in violation

of the duties owed to Plaintiff and in sufficient quantities to proximately cause Plaintiff’s injuries

as set forth in Plaintiff’s Original Complaint and the other allegations incorporated herein. Hikma

f/k/a West-Ward is sued as a Manufacturer and Marketing Defendant.

        2.7      Defendant LOUISIANA WHOLESALE DRUG CO., INC. (“Louisiana

Wholesale”) is a Louisiana corporation with its principal place of business in Sunset, Louisiana

(“Louisiana Wholesale”). Louisiana Wholesale is a wholesale pharmaceutical distributor licensed

by the Louisiana Board of Drug and Device Distributors and the Louisiana Board of Pharmacy as

a distributor of controlled dangerous substances.9 Upon information and belief, at all times


7
 See “West-Ward Pharmaceuticals is now Hikma”, ABOUT, https://www hikma.com/us (last accessed Feb. 25, 2019);
see also https://www hikma.com/news/news-article-i3042-west-ward-pharmaceuticals-now-hikma-in-the-us-as-part-
of-global-rebranding/ (last accessed Feb. 25, 2019).
8
 Louisiana Board of Drug and Device Distributors License Nos. 6982, 8760, and 8919; Louisiana Board of Pharmacy
License Nos. CDS.036953-DIS, CDS.040495-DIS, and CDS.048249-MFR.
9
 Louisiana Board of Drug and Device Distributors License No. 2012; Louisiana Board of Pharmacy License No.
CDS.010346-DIS.



                                                      6
      Case: 1:18-op-46050-DAP Doc #: 5 Filed: 03/14/19 7 of 12. PageID #: 358



relevant, Louisiana Wholesale operated several distribution centers and distributed prescription

opioids in several states across the Southeastern United States, in Louisiana and in Plaintiff’s

Community in violation of the duties owed to Plaintiff and in sufficient quantities to proximately

cause Plaintiff’s injuries as set forth in Plaintiff’s Original Complaint and the other allegations

incorporated herein. Louisiana Wholesale is sued as a Distributor Defendant.

        2.8      Defendant MORRIS & DICKSON CO., LLC (“Morris & Dickson”) is a

Louisiana limited liability company with its principal place of business in Shreveport, Louisiana.

Morris & Dickson is a wholesale pharmaceutical distributor. In May 2018, the U.S. Drug

Enforcement Agency temporarily ordered Louisiana-based wholesale pharmaceutical distributor

Morris & Dickson to stop selling opioids based on the company’s alleged failure to report

unusually large shipments of narcotics to the government as required. 10 In 2017, Morris and

Dickson made approximately $4.2 billion in annual revenue.11 Morris & Dickson is licensed by

the Louisiana Board of Drug and Device Distributors and the Louisiana Board of Pharmacy as a

distributor of controlled dangerous substances.12 Upon information and belief, at all times relevant,

Morris & Dickson operated as a wholesale distributor and promoted, distributed and/or sold

opioids nationally, in Louisiana and in Plaintiff’s Community in violation of the duties owed to

Plaintiff and in sufficient quantities to proximately cause Plaintiff’s injuries as set forth in




10
   See U.S. Dep’t of Justice, Press Release No. 18-580, “DEA Suspends the Registration of Morris & Dickson
Company from Distributing Controlled Substances”, available at https://www.justice.gov/opa/pr/dea-suspends-
registration-morris-dickson-company-distributing-controlled-substances.
11
   See “2018 MDM Market Leaders - Top Pharmaceutical Distributors,” Modern Distribution Management,
https://www.mdm.com/2017-top-pharmaceuticals-distributors; see also “Top 20 Pharmaceutical Wholesale &
Distribution Organizations 2018 - Visiongain Report”, PR NEWSWIRE, https://www.prnewswire.com/news-
releases/top-20-pharmaceutical-wholesale-amp-distribution-organizations-2018-visiongain-report-899381456.html.
12
  Louisiana Board of Drug and Device Distributors License Nos. 4299, 2006, and 2015; Louisiana Board of Pharmacy
License No. CDS.000917-DIS.



                                                       7
      Case: 1:18-op-46050-DAP Doc #: 5 Filed: 03/14/19 8 of 12. PageID #: 359



Plaintiff’s Original Complaint and the other allegations incorporated herein. Morris & Dickson is

sued as a Distributor Defendant.

        2.9      Defendant K & B LOUISIANA CORPORATION (“K&B”) is registered with

the Louisiana Secretary of State as a Louisiana corporation with its principal place of business in

Baton Rouge, Louisiana. K&B is a subsidiary of Defendant Rite Aid Corporation (“Rite Aid”),

regularly conducts business under the Rite Aid name and brand, and operates a chain of Rite Aid

pharmacies and drug stores in Louisiana.13 Rite Aid acquired K&B in 1997.14 Upon information

and belief, at all times relevant, K&B sold, distributed, and/or dispensed opioids in Louisiana and

Plaintiff’s Community in violation of the duties owed to Plaintiff and in sufficient quantities to

proximately cause Plaintiff’s injuries as set forth in Plaintiff’s Original Complaint and the other

allegations incorporated herein. K&B is sued as a Distributor Defendant and as a Retail Pharmacy

Defendant.

        2.10     Defendant LOUISIANA CVS PHARMACY, LLC (“Louisiana CVS”) is

registered with the Louisiana Secretary of State as a Louisiana limited liability company with its

principal place of business in Baton Rouge, Louisiana.                  Louisiana CVS is a subsidiary of

Defendant CVS Health Corporation (“CVS”), regularly conducts business under the CVS name

and brand, and operates a chain of CVS pharmacies and drug stores in Louisiana. 15 Upon




13
  Indeed, K&B’s corporate officers identified in business filings with the Louisiana Secretary of State (President,
Vice-President, Treasurer and Secretary) are identical to those identified in Rite Aid’s business filings with the
Louisiana Secretary of State. Compare https://coraweb.sos.la.gov/Commercial Search/CommercialSearch
Details.aspx?CharterID=298896 58810CCBD1, with https://coraweb.sos.la. gov/CommercialSearch/Commercial
SearchDetails.aspx?CharterID=576377 89DC15ECC2 (last accessed on Feb. 26, 2019).
14
   See “Rite Aid Signs Agreements for Acquisition of K&B and Harco Drugstore Chains” (July, 21, 1997),
https://www.riteaid.com/corporate/news/-/pressreleases/news-room/1997/rite-aid-signs-agreements-for-acquisition-
of-the-k-amp-b-and-harco-drugstore-chains.
15
  Upon information and belief, CVS Pharmacy, Inc. is the sole member of Louisiana CVS Pharmacy, LLC, while
Defendant CVS Health Corporation, which is a publicly held corporation, owns 100% of the stock of CVS Pharmacy,
Inc and no other entity owns more than 10% of the stock of Defendant CVS Health Corporation. See


                                                        8
      Case: 1:18-op-46050-DAP Doc #: 5 Filed: 03/14/19 9 of 12. PageID #: 360



information and belief, at all times relevant, Louisiana CVS sold, distributed, and/or dispensed

opioids in Louisiana and Plaintiff’s Community in violation of the duties owed to Plaintiff and in

sufficient quantities to proximately cause Plaintiff’s injuries as set forth in Plaintiff’s Original

Complaint and the other allegations incorporated herein. Louisiana CVS is sued as a Distributor

Defendant and as a Retail Pharmacy Defendant.

        2.11    Defendant WALGREEN LOUISIANA CO., INC. (“Walgreen Louisiana”) is

registered as a Louisiana corporation with its principal place of business in Baton Rouge,

Louisiana. Walgreen Louisiana is a subsidiary of Defendant Walgreens Boots Alliance, Inc. a/k/a

Walgreen Co. (“Walgreens”), regularly conducts business under the Walgreens name and brand,

and operates a chain of Walgreens pharmacies and drug stores in Louisiana.16 Upon information

and belief, at all times relevant, Walgreen Louisiana sold, distributed, and/or dispensed opioids in

Louisiana and Plaintiff’s Community in violation of the duties owed to Plaintiff and in sufficient

quantities to proximately cause Plaintiff’s injuries as set forth in Plaintiff’s Original Complaint

and the other allegations incorporated herein. Walgreen Louisiana is sued as a Distributor

Defendant and as a Retail Pharmacy Defendant.

        2.12    Defendant ALBERTSON’S LLC (“Albertsons”) is a Delaware limited liability

company with its principal place of business in Boise, Idaho. Albertsons operates as a subsidiary

of Albertsons Companies, Inc. Albertsons is a wholesale pharmaceutical distributor and operator

of retail pharmacies. Upon information and belief, Albertsons regularly conducts business in

Louisiana under Albertsons Companies, Inc.’s name and/or through its affiliates, including but not


https://coraweb.sos.la.gov/CommercialSearch/CommercialSearchDetails.aspx?CharterID=706704 088F07F5A0
(last accessed Feb. 27, 2019).
16
  Upon information and belief, Defendant Walgreen Louisiana and Defendant Walgreens share corporate officers.
Compare https://coraweb.sos.la.gov/CommercialSearch/CommercialSearchDetails.aspx?Charter ID=61448 99BEB
62E7, with https://news.walgreens.com/executive-bios/executives/richard-ashworth. htm (last accessed Feb. 27,
2019).



                                                     9
     Case: 1:18-op-46050-DAP Doc #: 5 Filed: 03/14/19 10 of 12. PageID #: 361



limited to, Albertsons Companies, Inc. Louisiana and Albertsons Companies, LLC. Further, upon

information and belief, at all times relevant, Albertsons sold, distributed, and/or dispensed opioids

nationally, in Louisiana and Plaintiff’s Community in violation of the duties owed to Plaintiff and

in sufficient quantities to proximately cause Plaintiff’s injuries as set forth in Plaintiff’s Original

Complaint and the other allegations incorporated herein. Albertsons is sued as a Distributor

Defendant and as a National Retail Pharmacy Defendant.



                            COMMON FACTUAL ALLEGATIONS

        3.      By checking the boxes in this section, Plaintiff hereby incorporates by reference to
this document the common factual allegations set forth in the Summit County Pleadings as
identified in the Court’s Order implementing the Short Form procedure. Dkt. # 1282.

   ☒ Common Factual Allegations (Paragraphs 130 through 670 and 746 through 813)
   ☒ RICO Marketing Enterprise Common Factual Allegations (Paragraphs 814-848)
   ☒ RICO Supply Chain Enterprise Common Factual Allegations (Paragraphs 849-877)

        4.      If additional claims are alleged below that were not pled in Plaintiff’s Existing
Complaint (other than the RICO claims asserted herein), the facts supporting those allegations
must be pleaded here. Plaintiff(s) assert(s) the following additional facts to support the claim(s)
identified in Paragraph 6 below (below or attached):

       None.




                                              CLAIMS

        5.      The following federal RICO causes of action asserted in the Summit County
Pleadings as identified in the Court’s implementing order and any subsequent amendments, Dkt.
1282, are incorporated in this Short Form by reference, in addition to the causes of action already
asserted in the Plaintiff(s)’s Existing Complaint (check all that apply):




                                                  10
     Case: 1:18-op-46050-DAP Doc #: 5 Filed: 03/14/19 11 of 12. PageID #: 362



   ☒ First Claim for Relief – Violation of RICO, 18 U.S.C. § 1961 et seq. – Opioid Marketing
   Enterprise (Against Defendants Purdue, Cephalon, Janssen, Endo and Mallinckrodt (the
   “RICO Marketing Defendants”)) (Summit County Pleadings, Paragraphs 878-905)

   ☒ Second Claim for Relief – Violation of RICO, 18 U.S.C. § 1961 et seq. – Opioid Supply
   Chain Enterprise (Against Defendants Purdue, Cephalon, Endo, Mallinckrodt, Actavis,
   McKesson, Cardinal, and AmerisourceBergen (the “RICO Supply Chain Defendants”))
   (Summit County Pleadings, Paragraphs 906-938)

         6.       Plaintiff asserts the following additional claims as indicated (below or attached):

         None.




        7.      To the extent Plaintiff(s) wish(es) to dismiss claims previously asserted in
Plaintiff(s)’s Existing Complaint, they are identified below and will be dismissed without
prejudice.

         None.




         WHEREFORE, Plaintiff(s) prays for relief as set forth in the Summit County Pleadings in

In Re National Prescription Opiate Litigation in the United States District Court for the Northern

District of Ohio, MDL No. 2804 and in Plaintiff’s Existing Complaint as has been amended herein.


Dated:        March 14, 2019                     /s/ Richard J. Arsenault
                                                NEBLETT, BEARD & ARSENAULT
                                                Richard J. Arsenault (LA Bar No. 02563)
                                                Dawn M. Chmielewski (OH Bar No. 0077723)
                                                Dustin C. Carter (MS Bar No. 104941)
                                                2220 Bonaventure Court
                                                P.O. Box 12120
                                                Alexandria, Louisiana 71315
                                                Telephone: (800) 256-1050
                                                Fax: (318) 561-2591
                                                E-mail: rarsenault@nbalawfirm.com


                                                   11
     Case: 1:18-op-46050-DAP Doc #: 5 Filed: 03/14/19 12 of 12. PageID #: 363



                                           E-mail: dchmielewski@nbalawfirm.com
                                           E-mail: dcarter@nbalawfirm.com

                                           CHEHARDY, SHERMAN, WILLIAMS,
                                           MURRAY, RECILE, STAKELUM & HAYES,
                                           L.L.P.
                                           James M. Williams
                                           1 Galleria Boulevard, Suite 1100
                                           Metairie, LA 70001
                                           Phone: (504) 962-4287
                                           Fax: (504) 833-8080
                                           Email: jmw@chehardy.com

                                           THE LANIER LAW FIRM
                                           W. Mark Lanier
                                           Richard D. Meadow
                                           Evan M. Janush
                                           Reagan E. Bradford
                                           6810 FM 1960 Rd W
                                           Houston, TX 77069-3804
                                           Phone: (713) 659-5200
                                           Fax: (713) 659-2204
                                           E-mail: wml@lanierlawfirm.com
                                           E-mail: Evan.Janush@lanierlawfirm.com
                                           E-mail: Reagan.Bradford@LanierLawFirm.com

                                           Counsel for Plaintiff



                               CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on this 14th day of March 2019, I electronically filed the

foregoing with the Clerk of Court by using the CM/ECF System. The foregoing will be served on

counsel of record by way of the electronic filing CM/ECF System, as well as in accordance with

this Court’s Case Management Order One [Doc. 232] dated April 11, 2018 and pursuant to each

Defendant’s filed Notices identifying the person(s) and means of effecting waiver of service of

process.


                                            /s/ Richard J. Arsenault
                                           Richard J. Arsenault


                                              12
